



EXHIBIT 10.5
THIS WARRANT AND THE SHARES ISSUABLE HEREUNDER HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR ANY APPLICABLE STATE
SECURITIES LAWS, AND, EXCEPT AND PURSUANT TO THE PROVISIONS OF ARTICLE 5 BELOW,
MAY NOT BE OFFERED, SOLD OR OTHERWISE TRANSFERRED WITHOUT AN EFFECTIVE
REGISTRATION THEREOF UNDER THE ACT AND ANY APPLICABLE STATE SECURITIES LAWS, OR
PURSUANT TO RULE 144 OR AN EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE
ACT AND ANY APPLICABLE STATE SECURITIES LAWS.
WARRANT TO PURCHASE STOCK    
Company:            QUANTUM CORPORATION
a Delaware corporation
Number of Shares:        29,700 shares
Class of Stock:            Common Stock
Warrant Price:            $0.01 per share
Issue Date:            December 4, 2017
Expiration Date:            December 4, 2022




THIS WARRANT TO PURCHASE STOCK (THIS “WARRANT”) CERTIFIES THAT, for good and
valuable consideration, the receipt of which is hereby acknowledged, TCW Skyline
Lending, L.P. is entitled to purchase the number of fully paid and nonassessable
shares of the class of securities (the “Shares”) of QUANTUM CORPORATION (the
“Company”) at the Warrant Price, all as set forth above and as adjusted pursuant
to the terms of this Warrant, subject to the provisions and upon the terms and
conditions set forth in this Warrant. Capitalized terms used herein but not
specifically defined herein shall have the meanings ascribed to them in that
certain Term Loan Credit and Security Agreement, dated as of October 21, 2016
(as amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), by and among the Company, the financial institutions from
time to time party thereto (collectively, the “Lenders”), the Holder, as Agent
for the Lenders, and the other parties thereto.
ARTICLE 1
EXERCISE
1.1    Conditions to Exercise.
(a)    This Warrant shall be immediately exercisable for 17,820 shares of the
Company’s Common Stock (subject to adjustment as provided herein) at any time
until the Expiration Date.
(b)    In addition to the shares immediately exercisable under Section 1.1(a)
(and subject to the last sentence of this Section 1.1(b)), if, and only if, both
(i) EBITDA (as calculated in accordance with generally accepted accounting
principles in the United States) of the Company and its Subsidiaries for the 12
month period ending on any of June 30, 2018, September 30, 2018, December 31,
2018 or March 31, 2019 is less than or equal to $30,000,000 and (ii) the
Incremental Delayed Draw Term Loan has not been repaid in full in cash on or
prior to March 31, 2019 (the “Additional Vesting Event”), then from March 31,
2019 through the Expiration Date, this Warrant shall be exercisable for an
additional 11,880 shares of the Company’s Common Stock (subject to adjustment as
provided herein) (such shares, the “Additional Shares”). Furthermore, the
Additional Vesting Event shall be deemed to occur immediately prior to an
Acquisition if (x) the Additional Vesting Event has not previously occurred and
(y) such Acquisition is consummated on or after the date that is one year from
the Second Amendment Effective Date but on or prior to March 31, 2019 (for the
avoidance of doubt, if an Acquisition is consummated prior to (but not
including) the date that is one year from the Second





--------------------------------------------------------------------------------





Amendment Effective Date, then the Warrant will not be exercisable for the
Additional Shares and the Warrant will expire as to the Additional Shares upon
consummation of the Acquisition).
1.2    Method of Exercise. Holder may exercise any portion of this Warrant that
is exercisable by delivering a duly completed and executed Notice of Exercise in
substantially the form attached as Appendix I to the principal office of the
Company. Unless Holder is exercising the cashless exercise right set forth in
Section 1.3, Holder shall also deliver to the Company a check, wire transfer (to
an account designated in writing by the Company), or other form of payment
acceptable to the Company for the aggregate Warrant Price for the Shares being
purchased.
1.3    Cashless Exercise Right. In lieu of exercising this Warrant as specified
in Section 1.2, Holder may from time to time, in its sole discretion, exercise
this Warrant in whole or in part as to the portion of the Warrant that is
exercisable and, in lieu of making the cash payment otherwise contemplated to be
made to the Company upon such exercise for the aggregate Warrant Price pursuant
to Section 1.2, elect instead to receive upon such exercise the “net number” of
shares of Common Stock determined according to the following formula (a
“Cashless Exercise”):
X
=
Y (A – B)
A

Where:
X
=
The number of Shares to be issued to Holder
Y
=
The number of Shares being exercised under this Warrant or, if only a portion of
the Warrant is being exercised, the portion of the Warrant being canceled (at
the date of such calculation)
A
=
The fair market value of one Share (at the date of such calculation)
B
=
The Warrant Price per share (as adjusted to the date of such calculation)



1.4    Calculation of FMV. For purposes of the calculation above, the fair
market value of one Share shall be the average for the five trading days
immediately prior to the date of determination thereof of the last reported sale
price regular way on each such day, or, in the case no such sale takes place on
any such day, the average of the reported closing bid and asked prices regular
way of the shares of Common Stock on such day, in each case as quoted on the New
York Stock Exchange, as reported by Bloomberg Markets, or such other principal
securities exchange or inter-dealer quotation system on which the shares of
Common Stock are then traded.
1.5    Delivery of Shares and New Warrant. Within two (2) business days after
Holder exercises this Warrant in the manner set forth in Section 1.2 or Section
1.3 above, the Company shall deliver to Holder the Shares so acquired, provided
that such Shares shall be deemed delivered upon the Company’s delivery of
evidence of a book-entry or similar position through The Depository Trust &
Closing Corporation or any other depository or similar functionary, credited to
an account for the benefit of Holder. If this Warrant has not been fully
exercised and has not expired, a new warrant representing the Shares not so
acquired shall be issued to Holder.
1.6    Treatment of Warrant at Acquisition. In the event of an Acquisition,
either (a) Holder shall exercise or convert this Warrant in full (or shall be
deemed to so convert pursuant to the immediately following sentence) with
respect to all remaining Shares for which the Warrant is then exercisable
(including Shares deemed exercisable by virtue of the last sentence of Section
1.1(b)) and such exercise or conversion will be deemed effective immediately
prior to the consummation of such Acquisition or (b) if Holder elects in writing
not to exercise or convert the Warrant, this Warrant will expire upon the
consummation of such Acquisition. The Company shall provide Holder with written


2    

--------------------------------------------------------------------------------





notice of the foregoing (together with such reasonable information as Holder may
request in connection with such contemplated Acquisition giving rise to such
notice), which is to be delivered to Holder not less than ten (10) days prior to
the closing of the proposed Acquisition and, unless the Company receives a
notice in writing from Holder that it elects to have the unexercised portion of
the Warrant expire, then the unexercised portion of the Warrant shall be deemed
to be automatically exercised pursuant to Section 1.3 immediately prior to the
Acquisition.
For purposes of this Warrant, “Acquisition” shall mean: (i) the acquisition of
the Company by another entity by means of any transaction or series of related
transactions to which the Company is a party (including, without limitation, any
stock acquisition, reorganization, merger or consolidation, but excluding any
sale of stock for capital raising purposes and any transaction effected
primarily for purposes of changing the Company’s jurisdiction of incorporation)
other than a transaction or series of related transactions in which the holders
of the voting securities of the Company outstanding immediately prior to such
transaction or series of related transactions retain, immediately after such
transaction or series of transactions, at least a majority of the total voting
power represented by the outstanding voting securities of the Company or such
other surviving or resulting entity (or if the Company or such other surviving
or resulting entity is a wholly-owned subsidiary immediately following such
acquisition, its parent), or (ii) a sale, lease or other disposition of all or
substantially all of the assets of the Company and its subsidiaries taken as a
whole by means of any transaction or series of related transactions, except
where such sale, lease or other disposition is to a wholly-owned subsidiary or
affiliate of the Company.
1.7    Replacement of Warrant. On receipt of evidence reasonably satisfactory to
the Company of the loss, theft, destruction or mutilation of this Warrant and,
in the case of loss, theft or destruction of this Warrant, upon delivery of an
indemnity agreement reasonably satisfactory in form, substance and amount to the
Company or, in the case of mutilation, upon surrender and cancellation of this
Warrant, the Company at its expense shall, within a reasonable period of time,
execute and deliver to Holder, in lieu of this Warrant, a new warrant of like
tenor and amount.
ARTICLE 2
ADJUSTMENTS TO THE SHARES AND NOTIFICATION OF CERTAIN EVENTS
2.1    Fractional Shares. No fractional Shares shall be issuable upon exercise
of this Warrant and the number of Shares to be issued shall be rounded down to
the nearest whole Share. If a fractional share interest arises upon any exercise
of this Warrant, the Company shall eliminate such fractional share interest by
paying Holder an amount computed by multiplying the fractional interest by the
fair market value, calculated as provided in Section 1.4 above, of a full Share.
2.2    Adjustments. Subject to the expiration of this Warrant pursuant to
Section 5.1, the number and kind of shares purchasable hereunder and the Warrant
Price therefor are subject to adjustment from time to time, as follows:
2.2.1    Merger or Reorganization. If at any time there shall be any
reorganization, recapitalization, merger or consolidation (a “Reorganization”)
involving the Company (other than an Acquisition which is subject to the
provisions of Section 1.6) in which shares of the Company’s stock are converted
into or exchanged for securities, cash or other property, then, as a part of
such Reorganization, lawful provision shall be made so that the Holder shall
thereafter be entitled to receive upon exercise of this Warrant, the kind and
amount of securities, cash or other property of the successor corporation
resulting from such Reorganization, equivalent in value to that which a holder
of the Shares deliverable upon exercise of this Warrant would have been entitled
in such Reorganization if the right to purchase the Shares hereunder had been
exercised immediately prior to such Reorganization. In any such case,
appropriate adjustment (as determined in good faith by the Board of Directors of
the successor corporation) shall be made in the application of the provisions of
this Warrant with respect to the rights and interests of the Holder after such
Reorganization to the end that the provisions of this


3    

--------------------------------------------------------------------------------





Warrant shall be applicable after the event, as near as reasonably may be, in
relation to any shares or other securities deliverable after that event upon the
exercise of this Warrant.
2.2.2    Reclassification of Shares. If the securities issuable upon exercise of
this Warrant are changed into the same or a different number of securities of
any other class or classes by reclassification, capital reorganization or
otherwise (other than as otherwise provided for herein) (a “Reclassification”),
then, in any such event, in lieu of the number of Shares which the Holder would
otherwise have been entitled to receive, the Holder shall have the right
thereafter to exercise this Warrant for a number of shares of such other class
or classes of stock that a holder of the number of securities deliverable upon
exercise of this Warrant immediately before that change would have been entitled
to receive in such Reclassification, all subject to further adjustment as
provided herein with respect to such other shares.
2.2.3    Subdivisions and Combinations. In the event that the outstanding shares
of the Company’s Common Stock are subdivided (by stock split, by payment of a
stock dividend or otherwise) into a greater number of shares of such securities,
the number of Shares issuable upon exercise of the rights under this Warrant
immediately prior to such subdivision shall, concurrently with the effectiveness
of such subdivision, be proportionately increased, and the Warrant Price shall
be proportionately decreased, and in the event that the outstanding shares of
Common Stock are combined (by reclassification or otherwise) into a lesser
number of shares of such securities, the number of Shares issuable upon exercise
of the rights under this Warrant immediately prior to such combination shall,
concurrently with the effectiveness of such combination, be proportionately
decreased, and the Warrant Price shall be proportionately increased.
2.2.4    Notice of Adjustments. Upon any adjustment in accordance with this
Section 2.2, the Company shall give notice thereof to the Holder, which notice
shall state the event giving rise to the adjustment, the Warrant Price as
adjusted and the number of securities or other property purchasable upon the
exercise of the rights under this Warrant, setting forth in reasonable detail
the method of calculation of each. The Company shall, upon the written request
of any Holder, furnish or cause to be furnished to such Holder a certificate
setting forth (i) such adjustments, (ii) the Warrant Price at the time in effect
and (iii) the number of securities and the amount, if any, of other property
that at the time would be received upon exercise of this Warrant.
2.3    Notification of Certain Events. Prior to the Expiration Date, in the
event that the Company shall authorize:
2.3.1    the issuance of any dividend or other distribution on the capital stock
of the Company (other than (i) dividends or distributions otherwise provided for
in Section 2.2.3, or (ii) any repurchases of the Company’s Common Stock),
whether in cash, property, stock or other securities; or
2.3.2    the voluntary liquidation, dissolution or winding up of the Company,
the Company shall send to the Holder at least ten (10) days prior written notice
of the date on which a record shall be taken for any such dividend or
distribution specified in clause 2.3.1 or the expected effective date of any
such other event specified in clause 2.3.2. The notice provisions set forth in
this section may be shortened or waived prospectively or retrospectively by the
consent of the Holder.
ARTICLE 3
REPRESENTATIONS AND COVENANTS OF THE COMPANY


3.1    Representations and Warranties. The Company hereby represents and
warrants to Holder that all Shares which may be issued upon the exercise of the
purchase right represented by this Warrant shall, upon issuance,


4    

--------------------------------------------------------------------------------





be duly authorized, validly issued, fully paid and nonassessable, and free of
any liens and encumbrances except for restrictions on transfer provided for
herein or under applicable federal and state securities laws.
3.2    Reservation of Stock. The Company hereby represents and warrants to
Holder that sufficient shares of the Company’s Common Stock have been reserved
and are available for issuance from its authorized and unissued shares of Common
Stock for the purpose of effecting the exercise of this Warrant, and such shares
will remain available at all times until the date this Warrant has been
exercised in full or, if earlier, the Expiration Date.
ARTICLE 4    
INVESTMENT REPRESENTATIONS AND COVENANTS OF HOLDER
With respect to the acquisition of this Warrant and any of the Shares, Holder
hereby represents and warrants to, and agrees with, the Company as follows:
4.1    Purchase Entirely for Own Account. This Warrant is issued to Holder in
reliance upon Holder’s representation to the Company that this Warrant and the
Shares will be acquired for investment for Holder’s own account, not as a
nominee or agent, and not with a view to the resale or distribution of any part
thereof other than to an affiliate, and that Holder has no present intention of
selling, granting any participation in, or otherwise distributing the same other
than to an affiliate. By executing this Warrant, Holder further represents that
Holder does not have any contract, undertaking, agreement or arrangement with
any person, other than an affiliate, to sell, transfer or grant participations
to such person or to any third person with respect to any of the Shares.
4.2    Reliance upon Holder's Representations. Holder understands that this
Warrant and the Shares are not registered under the Act on the ground that the
issuance of such securities is exempt from registration under the Act, and that
the Company’s reliance on such exemption is predicated on Holder’s
representations set forth herein.
4.3    Accredited Investor Status. Holder represents to the Company that Holder
is an Accredited Investor (as defined in the Act).
4.4    Restricted Securities. Holder understands that this Warrant and the
Shares are “restricted securities” under the federal securities laws inasmuch as
they are being acquired from the Company in a transaction not involving a public
offering and that under such federal securities laws and applicable regulations
such securities may be resold without registration under the Act only in certain
limited circumstances.
4.5    Restrictions on Sale. Notwithstanding anything to the contrary contained
herein, Holder agrees that Holder, together with its affiliates will not sell on
any one trading day more than 50,000 Shares obtained from the exercise of the
Warrant without the prior written consent of the Company.
ARTICLE 5    
MISCELLANEOUS


5.1    Term; Exercise Upon Expiration. Subject to the terms of this Warrant,
including Sections 1.1 and 1.6, this Warrant is exercisable in whole or in part,
at any time and from time to time on or before the Expiration Date set forth
above. The Company agrees that Holder may terminate this Warrant, upon written
notice to the Company, at any time in its sole discretion.
5.2    Legends. This Warrant and the Shares shall be imprinted with a legend in
substantially the following form:


5    

--------------------------------------------------------------------------------





THIS WARRANT AND THE SHARES ISSUABLE HEREUNDER HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR ANY APPLICABLE STATE
SECURITIES LAWS, AND, EXCEPT AND PURSUANT TO THE PROVISIONS OF ARTICLE 5 BELOW,
MAY NOT BE OFFERED, SOLD OR OTHERWISE TRANSFERRED WITHOUT AN EFFECTIVE
REGISTRATION THEREOF UNDER THE ACT AND ANY APPLICABLE STATE SECURITIES LAWS, OR
PURSUANT TO RULE 144 OR AN EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE
ACT AND ANY APPLICABLE STATE SECURITIES LAWS.
5.3    Compliance with Securities Laws on Transfer. This Warrant and the Shares
issuable upon exercise of this Warrant may not be transferred or assigned in
whole or in part without (i) compliance with applicable federal and state
securities laws by the transferor and the transferee, and (ii) if requested by
Company, an opinion of counsel, reasonably satisfactory to Company, to the
effect that such transfer or assignment is in compliance with applicable federal
and state securities laws. The Company may issue stop transfer instructions to
its transfer agent in connection with the restrictions in this Section 5.3.
5.4    Transfer Procedure. Subject to the provisions of Section 5.3, Holder may
transfer all or part of this Warrant to its affiliates, and such affiliate shall
then be entitled to all the rights and bound by all of the obligations of Holder
under this Warrant and any related agreements, and the Company shall cooperate
fully in ensuring that any stock issued upon exercise of this Warrant is issued
in the name of the affiliate that exercises this Warrant. The terms and
conditions of this Warrant shall inure to the benefit of, and be binding upon,
the Company and the holder hereof and its respective permitted successors and
assigns. Any transferee shall be bound by the obligations and restrictions of
this Warrant as if such transferee was the original holder hereof.
5.5    Notices. All notices and other communications from the Company to Holder,
or vice versa, shall be deemed delivered and effective when given personally or
mailed by first-class registered or certified mail, postage prepaid, or sent via
a nationally recognized overnight courier service, fee prepaid, or on the first
business day after transmission by electronic mail, at such address or
electronic mail address as may have been furnished to the Company or Holder, as
the case may be, in writing by the Company or such Holder from time to time.
Effective upon the receipt of the executed Warrant, all notices to Holder shall
be addressed as follows until the Company receives notice of a change of address
in connection with a transfer or otherwise:
TCW Skyline Lending, L.P.
Attn: Mark Gertzof
227 West Monroe Street, Suite 3225
Chicago, IL 60606
E-mail: mark.gertzof@tcw.com




All notices to the Company shall be addressed as follows:
Quantum Corporation
Attn: Shawn Hall
224 Airport Parkway, Suite 550
San Jose, CA 95510
E-mail: shawn.hall@quantum.com




6    

--------------------------------------------------------------------------------





5.6    Amendments; Waiver. This Warrant and any term hereof may be amended,
changed, waived, discharged or terminated only by an instrument in writing
signed by the party against which enforcement of such amendment, change, waiver,
discharge or termination is sought.
5.7    Attorneys’ Fees. In the event of any dispute between the parties
concerning the terms and provisions of this Warrant, the party prevailing in
such dispute shall be entitled to collect from the other party all costs
reasonably incurred in such dispute, including reasonable and documented
attorneys’ fees.
5.8    Governing Law. This Warrant shall be governed by and construed in
accordance with the laws of the State of California, without giving effect to
its principles regarding conflicts of law.
5.9    Public Disclosure. The Company shall file a copy of this Warrant with the
U.S. Securities and Exchange Commission (“SEC”), within the time periods
required by applicable SEC rules and regulations, in order to comply with its
obligations under federal securities laws.
5.10    Rights as a Stockholder. No holder of this Warrant, as such, shall be
entitled to vote or receive dividends or be deemed the holder of Shares or any
other securities of the Company which may at any time be issuable upon the
exercise hereof for any purpose, nor shall anything contained herein be
construed to confer upon Holder, as such, any of the rights of a stockholder of
the Company or any right to vote for the election of directors or upon any
matter submitted to stockholders at any meeting thereof, or to receive notice of
meetings, or to receive dividends or subscription rights or otherwise until this
Warrant shall have been exercised as provided herein.
5.11    Counterparts; Signatures. This Warrant may be executed in counterparts,
all of which together shall constitute one and the same agreement. Any signature
page delivered electronically or by facsimile shall be binding to the same
extent as an original signature page with regards to any agreement subject to
the terms hereof or any amendment thereto.


[signature on following page]



QUANTUM CORPORATION




By: /s/ Fuad Ahmad            


Name: Fuad Ahmad            


Title: CFO                












Accepted and Agreed:






TCW SKYLINE LENDING, L.P.




By: /s/ Mark Gertzof            


Name: Mark Gertzof            


Title: Managing Director            



APPENDIX I
NOTICE OF EXERCISE

1.    The undersigned hereby elects to purchase          shares of the Common
Stock of Quantum Corporation pursuant to the terms of the attached Warrant. In
the event that this Warrant is not fully exercised and has not expired, the
Company will issue to Holder a new warrant representing the Shares not acquired.
2.    Please issue said shares in the name of the undersigned or in such other
name as is specified below:
[Holder]
Attn:
[Address]
[Address]
E-mail:


3.    The undersigned represents it is acquiring the shares solely for its own
account and not as a nominee for any other party and not with a view toward the
resale or distribution thereof except in compliance with applicable securities
laws.




HOLDER, or
Assignee




                            
(Signature)




                            
(Name and Title)




                            
(Date)












7    